Citation Nr: 0931118	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a bronchial 
concussion, to include chronic obstructive pulmonary disorder 
(COPD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran, his daughter, and I.A.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to 
December 1945.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from October 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The claim was previously 
before the Board in August 2007 and October 2008, and was 
remanded each time for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives, and the Board may proceed with review of 
the issue decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in August 2004.  A transcript 
of the hearing is associated with the Veteran's claim folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for a lung disability was 
denied by rating decision in June 1954, and the Veteran did 
not appeal. 

2.  Evidence received since the June 1954 decision is not new 
and material to the issue of service connection for a lung 
disability.


CONCLUSIONS OF LAW

1.  The June 1954 rating decision denying service connection 
for a lung disability is final.  

2.  Evidence received since the final June 1954 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Pursuant to the Board's remand instructions, the RO provided 
the appellant notice by letter dated in February 2009, which 
substantially complied with all notice requirements.  The 
claim was subsequently readjudicated in an October 2008 
Supplemental Statement of the Case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

The Veteran is seeking service connection for a lung 
disability which he contends results from a concussion injury 
in service.  He alleges that his current COPD 

The Veteran's original claim was denied by a rating decision 
in June 1954, because there was no evidence of a chronic lung 
disability related to the injury he suffered in service.  He 
was found to have acute bronchiectasis and acute interstitial 
lung disease which had not been present during earlier VA 
examinations and were determined not to be related to 
service.  He did not file an appeal, and the decision became 
final at the end of the statutory time limit.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Because of this, the claim for 
service connection for a left foot disability can only be 
reopened if new and material evidence has been submitted 
since the earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  

The Veteran filed a claim to reopen in August 1999.  For 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the June 1954 decision 
consisted of the Veteran's service treatment records and VA 
examinations of the Veteran's lungs dated in June 1948, 
November 1951, March 1953, and April 1954.

Evidence relevant to the claim for a lung disability that has 
been associated with the claims folder since that rating 
decision includes a VA examination report dated in October 
1958, VA and private treatment records dated between December 
1998 and May 2007, an August 2000 letter from the Veteran's 
VA physician, a June 2004 statement from I.A., a longtime 
friend, and a transcript of the Veteran's March 2007 Board 
hearing.  

After careful consideration, the Board concludes that the 
Veteran's claim for service connection for a lung disability 
cannot be reopened.  The Veteran's 1954 claim for service 
connection was denied because there was no evidence that a 
chronic lung condition had begun in service or within several 
years after separation.  New and material evidence in this 
case would be evidence showing that the Veteran's lung 
disability began in service, was made worse in service, or 
had become worse after leaving service because of an in-
service event.  The recently received medical evidence is new 
in that it was not previously considered; and it establishes 
that he has a severe lung disability.  Nonetheless, it is not 
material to the claim for service connection because it does 
not suggest that his disability is related to service.  There 
is nothing in the recently submitted evidence which indicates 
the Veteran's current condition may be associated with 
service.  As evidence that is both new and material has not 
been submitted, the claim is not reopened.

ORDER

New and material evidence has not been received to reopen 
claim for service connection for a lung disability, and the 
claim is not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


